Sedgwick, J.
The brief upon the motion for rehearing points out two mistakes in the opinion. 93 Neb. 586.
1. The first one of them is that the opinion says that the bridge was built in 1874, and also says that the act of 1879 was in force when the bridge was built. The point in mind was that the statute of 1881 was treated by Judge Maxwell in the opinion in State v. Kearney County, 12 Neb. 6, as controlling, although it was enacted a long time after the bridge was built; and the opinion in this case is all predicated on the statement therein: “The liability of adjoining counties for repairs of a bridge over a stream betwen them is fixed by statute, and it is within the poAver of the legislature to alter or amend the statute in that regard. The conditions and extent of the liability depend upon the statute in force when such repairs are made and the liability incurred.” 93 Neb. 586. This was what Judge Maxwell held in 12 Neb., the case upon which this defendant relied. The error in stating that the act of 1879 was in force in 1874 is quite immaterial to the merits of the case.
2. The second error is that it is stated that the repairs involved in this case were made in 1894. This is a typographical error for 1904. The proceedings were begun in 1904 and the repairs ordered, but it appears they were not actually made until 1905. This typographical error is immaterial to the merits of the case.
The motion for rehearing is
Overruled.